Citation Nr: 1745621	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  13-32 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a bilateral eye disability, to include cataracts, pinguecula, and retinopathy, and as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel

INTRODUCTION

The Veteran had active duty service in the U.S. Army from August 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In February 2017, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of the hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran in this case contends that he has vision problems which are the result of his service-connected diabetes mellitus.  The Veteran has been diagnosed with cataracts and pinguecula.  Multiple records indicate, however, that he does not have diabetic retinopathy.

Following a November 2010 VA examination, in a July 2011 addendum, a VA examiner concluded that cataracts and pingueculae were not due to or caused by diabetes mellitus.  Since secondary service connection may be established not only where a service-connected disability causes a nonservice-connected disability but also where a service-connected disability aggravates a nonservice-connected disability, the Board finds that an addendum opinion is needed.  The Board also observes that although aggravation was previously defined as a permanent worsening beyond the natural progression of the disability, the examiner need not find permanent worsening to find aggravation.  Rather, any worsening of a nonservice-connected condition by a service-connected condition is sufficient.

In addition, in November 2011, the Veteran submitted a signed VA From 21-4142 which, in pertinent part, requested records regarding treatment for diabetes mellitus from Dr. Michael Dale in Gaffney, South Carolina.  While treatment records from this doctor were obtained in 2009 following an earlier request, it does not appear that any attempts were made following the 2011 request.  At the time these forms were submitted, i.e., in November 2011, the VA Form 21-4142 was effective only for 180 days from the date of signature.  As such, the forms are no longer valid given the passage of more than 180 days.  The Veteran therefore must be requested to reauthorize the release of his private medical records.

Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that he provide sufficient information and a signed and dated authorization, via a VA Form 21-4142 (Authorization and Consent to Release Information) to enable VA to obtain any relevant private medical records, including any treatment associated with Dr. Michael Dale in Gaffney, South Carolina.

2.  Thereafter, forward the entire claims file to the author of the July 2011 VA opinion addressing the etiology of cataracts and pingueculae.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.  After reviewing the claims file, to include any recently obtained evidence, the examiner must address the following:

Is it at least as likely as not (50 percent probability or more) that cataracts and pingueculae were aggravated by service-connected diabetes mellitus?

The examiner is advised that aggravation is defined as any worsening of a nonservice-connected disability by a service-connected disability.  Permanent worsening need not be shown. A complete rationale must be provided for any opinion offered.

3.  After completion of the above, readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




